Citation Nr: 1043189	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to a rating in excess of 10 percent for stress 
fractures, multiple bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied an increased rating for stress fractures, 
multiple bilateral lower extremities, currently evaluated at 10 
percent, effective April 13, 2002.  The Veteran disagreed, and 
this matter is properly before the Board for adjudication.


FINDINGS OF FACT

1.	The Veteran does not have X-ray evidence of degenerative 
arthritis of either knee or foot.

2.	The service-connected bilateral stress fractures are 
manifested by no evidence of recurrence of stress fractures of 
either extremity; complaints of knee pain, more on the right 
with pain on extension of the right knee; flexion from 0 to 
135 degrees of both knees; extension of -18 to 0 degrees of 
the right knee and -15 to 0 degrees of the left knee; and 
normal range of motion of the ankles. 

CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for stress 
fractures, multiple bilateral lower extremities have not been 
met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5263, 5270-5274, 5284 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in June 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for an increased rating for stress fractures, multiple 
bilateral lower extremities, including what part of that evidence 
he was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter 
told the Veteran that he could substantiate the claim with 
evidence that the disability had worsened.  Accordingly, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
two physical examinations, and by affording him the opportunity 
to give testimony before the Board in September 2010.  It appears 
that all known and available records relevant to the issue here 
on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to contend 
otherwise.  

The examinations provided are adequate for rating purposes as the 
examinations were performed based upon a review of the pertinent 
medical evidence and complaints of the Veteran.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

The Veteran asserts that the 10 percent rating does not reflect 
the severity of his condition.  He contends that he has pain in 
his right knee, below his knee cap, in his ankle, and on the heel 
of his left foot.  In a January 2007 statement, the Veteran wrote 
that he has "pain in [his] knees some days and it feels as 
though [his] bones are about to snap, leaving [him] to fall." He 
further asserts that his "knees and feet sometimes hurt so bad, 
[he] has to pray [himself] to sleep."

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

The Veteran is currently assigned 10 percent evaluation for 
stress fractures, multiple bilateral lower extremities pursuant 
to Diagnostic Codes 5099-5010.  Because there was no diagnostic 
code that set forth criteria for assigning disability evaluations 
for the exact disability suffered by the Veteran, his disability 
was rated by analogy.  The Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of that 
part of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.  Thus, the Diagnostic 
Code 5099 was derived because "5" and "0" are the first two 
digits of the rating schedule concerning chronic diseases of the 
musculoskeletal system.  


Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When there is no 
limitation of motion of the specific joint or joints that involve 
degenerative arthritis, a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

Pursuant to Diagnostic Code 5260, under which limitation of leg 
flexion is evaluated, the following evaluations are assignable: 
for flexion limited to 45 degrees, 10 percent; for flexion 
limited to 30 degrees, 20 percent; and for flexion limited to 15 
degrees, 30 percent. § 4.71a, Diagnostic Code 5260 (2010).

Pursuant to Diagnostic Code 5261, under which limitation of leg 
extension is evaluated, the following evaluations are assignable: 
for extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 20 
degrees, 30 percent, for extension limited to 30 degrees, 40 
percent and for extension limited to 45 degrees, 50 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Diagnostic Code 5284 evaluates other foot injuries which are 
rated 10 percent when moderate, 20 percent when moderately 
severe, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010). 

The Veteran was afforded a VA examination for the purpose of 
evaluating the severity of the stress fractures in July 2005.  
The Veteran reported being able to walk 1 to 3 miles and stand 3 
to 8 hours, with only short periods of rest.  He also reported 
pain bilaterally in the inner arch of his feet and his left 
metatarsophalangeal (MTP) joint.  The examination revealed that 
the Veteran had no signs of bone disease and no bone or joint 
abnormalities.  X-rays showed the bony structures and soft 
tissues of both knees and both feet were unremarkable.  There was 
no deformity, fatigability, instability, weakness, or stiffness 
of the feet or ankles.  The examiner diagnosed the Veteran with 
remote stress fractures of bilateral knees, right foot, and 
bilateral tibia with no evidence of bone scan of persistence or 
recurrence.

In April 2007, the Veteran underwent another VA examination.  The 
Veteran reported having slight pain in his left knee, anteriorly, 
and in the arches of both feet that was not as bad as previously 
reported.  He also reported sometimes having pain in the right 
knee, back of his foot, and front and back of his shin.  He was 
still able to walk 1 to 3 miles and stand 3 to 8 hours, with only 
short periods of rest.  He reported no swelling of the joints but 
severe flare-ups of pain in his feet on a weekly basis caused by 
walking in tennis shoes, sandals or bare feet, standing, walking, 
or work activities.  He was able to walk during the flare-ups but 
reported trying to rest as much as possible.  He reported missing 
time from work due to flare-ups but had no change in range of 
motion of the joints during the flare-ups.  

On examination, there was evidence of tenderness in both feet.  
The Veteran had pain in the arch of his left foot and pain in the 
achilles tendon and arch of his right foot while standing and 
walking.  There was fatigability in the arches of both feet with 
standing and walking.  There was no stiffness, swelling, redness, 
weakness, instability, abnormal weight bearing, hammer toes, 
hallux valgus, or other foot deformity in either foot.

Examination of the knees revealed pain, weakness, and stiffness 
of the knees, bilaterally.  There was a decreased vibratory 
sensation over the right knee, a tender medial joint line of the 
left knee, and tender anterior shins and painful movement and 
tenderness of both knees.  The examiner noted a range of motion 
from 0 to 135 degrees on flexion in both knees, with no pain.  
There was a range of motion from -18 to 0 degrees on extension of 
the right knee with pain from -18 to 0 degrees, and
 -15 to 0 degrees on extension of the left knee with pain.  The 
examiner noted that later in the examination, with distraction, 
the Veteran was able to extend his right knee to 0 degrees 
actively without difficulty.  There was no deformity, 
instability, effusion, locking episodes, dislocation, 
subluxation, or abnormal weight bearing of the knees.

Examination of the ankles revealed that the Veteran had a range 
of motion from 0 to 20 degrees in both ankles at dorsiflexion.  
The examiner noted tenderness in the right ankle and tendonitis 
and painful movement at 20 degrees dorsiflexion in the left 
ankle.  Range of motion at plantar flexion was from 0 to 45 
degrees for both ankles, with no pain in the right ankle and pain 
at 45 degrees in the left ankle.  There was no instability, 
tendon abnormality or abnormal angulation in the either ankle.  

The examiner noted a history of patellofemoral syndrome, multiple 
stress fractures bilateral lower extremities with no current 
evidence of active joint or bone pathology on recent radiological 
or laboratory testing.  There was also no evidence of recurrence 
of stress fractures of either extremity and no evidence of 
secondary significant joint pathology as a residual of stress 
fracture.  There were no significant effects on occupational 
functioning.  There were severe effects on exercise, sports, and 
cores, moderate effects on recreation, and mild effects on 
shopping. 

Outpatient treatment records dated from August 2006 to December 
2008 show that the Veteran received treatment for lower back pain 
and mental health and addiction counseling.  The records show no 
complaint or treatment for his lower extremities.

In September 2010, the Veteran testified at a Board hearing that 
most of the pain is in his right knee, and he has not received 
treatment for his knee, but takes Motrin and Aleve for his pain.  
Although it wasn't recorded in the VA examination, the Veteran 
stated that he also experienced pain in his ankle during the 
examination.  His testimony was that his pain has not gotten 
worse since his last VA examination, and is, in fact, about the 
same or "a little less than" the original onset of the 
condition.  He testified that he limits his activities, such as 
playing sports, and only wears boots because he feels pain when 
wearing athletic shoes.  He is currently employed and has not 
taken many days off from work due to pain.

The Board acknowledges the Veteran's October 2006 contention that 
the pain in his knees is so severe that it feels like his bones 
are about to snap and that the pain was not that severe everyday, 
but is always present.  However, the Board finds the Veteran's 
July 2007 report to the examiner that the pain in his left knee 
and arches of both feet was not as bad as previously reported, 
and his 2010 testimony that his pain has not gotten worse since 
his last VA examination, and is, in fact, about the same or "a 
little less than" the original onset of the condition more 
probative because the statements are more recent and gives a 
better assessment of the current severity of his condition.

The Board must base its decision on the relevant evidence of 
record, and is bound by law to apply VA regulatory criteria.  
After a review of the record, the Board concludes that a rating 
in excess of 10 percent for stress fractures, multiple bilateral 
lower extremities is not warranted.  

The evidence shows that the Veteran complained of slight pain in 
his left knee, anteriorly, and in the arches of both feet that 
was not as bad as previously reported, and that most of the pain 
was in his right knee.  However, based on the last x-ray done in 
July 2005, there is no x-ray evidence of arthritis in any of the 
bones or joints in the lower extremities.  There is no evidence 
of recurrence of stress fractures of either extremity and no 
evidence of secondary significant joint pathology as a residual 
of stress fractures.  Consequently, a higher evaluation is not 
warranted under Diagnostic Codes 5003 and 5010.

The Veteran complained of pain, weakness, and stiffness in his 
lower extremities, however, the Board reiterates that the 
disability is evaluated based on limitation of motion due to 
pain. At the most recent VA examination in April 2007, the 
medical evidence shows that the Veteran had a range of motion 
from 0 to 135 degrees on flexion in both knees, with no pain.  
Although the Veteran's flexion is to 135, not 140, he retains 
substantially full range of motion in both knees.  As such, there 
is no evidence of limitation of flexion that would warrant a 
rating under Diagnostic Code 5260.

The evidence further shows that at the last VA examination in 
April 2007, there was range of motion from -18 to 0 degrees on 
extension of the right knee with pain from -18 to 0 degrees and -
15 to 0 degrees on extension of the left knee with pain from -15 
to 0 degrees.  The examiner also noted that later in the 
examination, with distraction, the Veteran was able to extend his 
right knee to 0 degrees actively without difficulty.  The Veteran 
must exhibit a limitation of extension to 5 degrees to receive a 
rating under Diagnostic Code 5261.  No such limitation was 
reported at any of the VA examinations, and the Veteran reported 
no change in the range of motion during flare-ups of pain.  As 
such, an increased rating is not warranted under Diagnostic Code 
5261.

Additionally, the Board has considered a rating under Diagnostic 
Code 5263, pertaining to genu recurvatum.  Although the examiner 
noted -18 to 0 degrees on extension of the right knee with pain 
from -18 to 0 degrees and -15 to 0 degrees on extension of the 
left knee with pain from -15 to 0 degrees, to warrant a 10 
percent rating (the only rating available) under Diagnostic Code 
5263, it must be objectively demonstrated that there is genu 
recurvatum present with weakness and insecurity in weight 
bearing.  In April 2007, the examiner noted evidence of weakness, 
but no evidence of instability or abnormal weight bearing was 
reported.  Therefore, a separate 10 percent rating under 
Diagnostic Code 5263 is not warranted.

The Board has also considered other knee-related diagnostic codes 
to determine if any would result in higher or additional separate 
ratings than that already assigned, but finds none.  Diagnostic 
Code 5256 is no applicable because there is no medical evidence 
of any ankylosis associated with the Veteran's knee disability.  
Additionally, there is no evidence showing he has ever been 
diagnosed with impairment of the tibia and fibula or has had 
removal of the semilunar cartilage. Therefore, Diagnostic Codes 
5259, and 5262 do not assist the Veteran in obtaining a higher 
evaluation.  

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral instability.  
The Board notes that there is no medical evidence of record 
indicating any recurrent subluxation or lateral instability of 
the Veteran's knees.  Therefore, the Board concludes that a 
rating is not warranted under Diagnostic Code 5257.

With regard to Diagnostic Code 5258, there is no evidence of any 
dislocation of the semilunar cartilage, episodes of locking, or 
effusion.  Therefore, rating under this code would also be 
inappropriate.

With regard to the Veteran's ankles, the Board considered whether 
the Veteran is entitled to a compensable evaluation under 
Diagnostic Codes 5270-5274.  Diagnostic Code 5270 (ankylosis of 
the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar 
or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis 
or astragalus), and Diagnostic Code 5274 (astragalectomy) do not 
apply.  The Veteran was not diagnosed with, nor does he contend 
that he had, ankylosis, ankylosis of the subastragalar or tarsal 
joint, malunion of the os calcis or astragalus, or astragalectomy 
of the left ankle.  The Veteran's dorsiflexion and plantar 
flexion were within normal limits, and there were no ankle 
deformities.  Therefore, a rating in excess of 10 percent for the 
Veteran's bilateral stress fractures is not warranted under 
Diagnostic Codes 5270, 5272, 5273, or 5274. 38 C.F.R. § 4.71a.

With regard to the Veteran's feet, there was no report of 
stiffness, swelling, redness, weakness, instability, abnormal 
weight bearing, or any other foot deformity.  While the Veteran 
reported pain and tenderness in both feet when standing and 
walking, the Veteran also does not meet a compensable rating of 
10 percent under Diagnostic Code 5284 as the evidence does not 
suggest that he has a moderate bilateral foot disability.

As a general matter, in evaluating musculoskeletal disabilities, 
VA must determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The Board has carefully reviewed and considered all 
evidence of record.  The evidence reveals complaints and 
objective findings of pain bilaterally in the knees and feet and 
left ankle, fatigability in the arches of both feet with standing 
and walking, and weakness in the knees bilaterally.  There is no 
evidence of instability in any of the lower extremities.  The 
Veteran testified that the pain has decreased since the onset of 
the condition, and reported being able to walk during the flare-
ups without a change in range of motion of the joints during the 
flare-ups.  Therefore, when the medical evidence is viewed in 
conjunction with all the Veteran's statements, the evidence of 
record does not establish weakened movement, excess fatigability, 
or incoordination to the degree that would warrant an increased 
evaluation.  Consequently, a higher evaluation is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.
Here, the Board finds that the disability picture presented by 
the Veteran's lower extremities is appropriately contemplated by 
the rating schedule.  There is no evidence of frequent 
hospitalizations or interference with employment that would 
warrant an extraschedular rating.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  



ORDER

Entitlement to a rating in excess of 10 percent for stress 
fractures, multiple bilateral lower extremities is denied.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


